Citation Nr: 0945538	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought. 

The Veteran testified at a July 2009 Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss 
was caused by his military service.  He contends that his 
hearing loss may be due to noise exposure in service as a jet 
engine mechanic or that it may be due to infections of, and 
injuries to, his ears or head in service.  His service 
personnel records confirm that he served as a jet engine 
mechanic, and his service treatment records show that he was 
subject to periodic audiometric testing given his duties 
around jet engines.  See AF Forms 1490, Hearing Conservation 
Data, Feb. 1960, Aug. 1966, and Sept. 1967.

With regard to the infections and injuries, the Veteran's 
service medical records indicate several instances where the 
Veteran received treatment for problems with his ears.  
Specifically, in February 1960, the Veteran received 
treatment for an "ear ache" following a complaint that he 
had been slapped across his right ear.  In May 1963, the 
Veteran received treatment to the fronto-parietal area of his 
head after a "horse collar" fell off an airplane he was 
working on.  (The veteran indicated in his testimony before 
the Board in July 2009 that he believed this injury may have 
caused his hearing loss.)  In August 1963, he received 
treatment for an ear ache to his right ear.  The impression 
was otitis media.  In September 1966, the Veteran received 
treatment for a left ear ache which was diagnosed as otitis 
media with perforation.  

As to testing of hearing acuity during service, the service 
treatment records do not reflect a diagnosis of hearing loss 
on any of the examinations in which audiometric testing was 
done.  On the January 1960 enlistment examination, 
audiometric testing was not done, although whispered voice 
testing was 15/15 for each ear.  However, one month later, in 
February 1960, audiometric testing was done, and a note on 
the report indicated that the Veteran "got slapped in right 
ear and got an ear ache."  The Board notes that if the 
results of the February 1960 audiometric testing are compared 
to the results of audiometric testing done at the time of the 
November 1967 discharge examination, it appears that some 
worsening in hearing acuity may have occurred, although it is 
not clear whether these test results indicate hearing loss.  

In February 1960, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
5 (15)
10 (20)
15 (20)
LEFT
5 (20)
5 (15)
0 (10)
0 (10)
0 (5)

(NOTE:  Before November 1, 1967, audiometric results were 
reported by the military in standards set forth by the 
American Standards Association (ASA).  (VA used ASA standards 
on or before June 30, 1966.)  Those are the figures on the 
left of each column and are not in parentheses.  Since the 
mid-1960s, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI) and have been used by the military, for the 
most part, unless otherwise noted.  (VA has used ISO-ANSI 
standards, unless otherwise noted, since July 1, 1966.)  In 
order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.)

The separation examination was conducted on November 8, 1967, 
just eight days from the date that ISO-ANSI standards are 
assumed to have been used in audiometric testing by the 
military unless otherwise indicated on the examination report 
itself.  In this case, there is no indication whether the 
audiometric standards used were ISO-ANSI or ASA.  Therefore, 
to facilitate comparison with the February 1960 audiometric 
results, the Board has noted the actually numeric 
designations recorded on the separation examination on the 
left, and, assuming they may have been ASA standards, the 
Board has converted those results to ISO-ANSI in parenthesis 
on the right:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
5 (15)
20 (30)
30 (35)

In ISO-ANSI standards, the threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; 
see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Although most of the results above were within normal limits, 
the Board notes that, all of the results, with the exception 
of those for the right ear at 2000, 3000, and 4000 Hz, 
reflected higher puretone threshold numeric designations at 
separation from service in November 1967 when compared to the 
results shown in February 1960.

Following service, the Veteran was treated at the VA for ear 
problems beginning in 1994.  In April 1994, the Veteran 
presented with complaints of hearing blood "surging" into 
his left ear and a "swishing sound."  The ear, nose and 
throat (ENT) physician noted an abnormality of the tympanic 
membrane and gave a provisional diagnosis of acoustic 
neuroma.  The Veteran underwent an audiological examination 
in December 1994 wherein the examiner noted the Veteran's 
"significant" history of noise exposure and noted that 
there were "Air bone gaps" found in the Veteran's left ear 
at 250 and 1000 hertz and assessed middle ear pathology in 
the left ear.  In April 2003, the Veteran was seen with 
complaints of a bloody drainage from his right ear.  The 
physical examination noted a normal left ear and a hemorrhage 
on the tympanic membrane of the right ear.  The assessment 
was otitis media with perforation.  A July 2004 treatment 
note indicates the Veteran complained of tinnitus and left 
ear hearing loss which he related to his aircraft mechanic 
duties in service.  The physical examination showed "shiny" 
bilateral tympanic membranes with no cerumen impaction.  A 
January 2005 examination noted an abnormal bone structure in 
the Veteran's left ear with a possible tympanic membrane 
rupture.  The Veteran was referred for an ENT consult due to 
the conductive component hearing loss in his left ear.  The 
Veteran presented for his ENT consult in April 2005, wherein 
the examiner reviewed the Veteran's history and made a 
notation that the Veteran was "shot" in the neck posterior 
of his right ear while in the military, and assessed him with 
bilateral sensorineural hearing loss worse on the left than 
on the right with a conductive component on the left, which 
was unlikely to be aided with surgical exploration.  

In September 2005, the Veteran underwent an audiological 
examination in conjunction with his claim.  Audiometric 
testing confirmed that the Veteran has a current bilateral 
hearing loss disability for VA service connection purposes 
under 38 C.F.R. § 3.385 ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").  The examiner noted the Veteran's complaints 
that he had more difficulty hearing from the left ear than 
the right and noted that the Veteran's hearing examinations 
in service were normal.  The examiner also documented the 
Veteran's history of noise exposure in service, as well as 
denial of recreational noise exposure.  After examination, 
the examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss in his right ear and mild to 
severe mixed hearing loss in his left ear with a noted 
conductive component in the low frequencies.  

The examiner opined that since "there was no rateable 
hearing loss at discharge it is not likely that the veteran's 
hearing loss is a result of noise exposure/acoustic trauma 
during his military service."  He then commented, 
"Continuous exposure to loud noise can also damage the 
structure of the hair cells resulting in hearing loss.  If 
the hearing does not recover completely from a temporary 
threshold shift, a permanent hearing loss exists.  Since the 
damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss."

The Board notes that, in rendering the opinion that the 
Veteran's hearing loss was not likely the result of noise 
exposure during service, the examiner did not discuss the 
relevance, if any, of the threshold shifts when comparing the 
results of the February 1960 audiometric testing with that at 
the time of separation in November 1967.  Moreover, it is not 
clear what was meant by the Veteran's not having had a 
"rateable" hearing loss at discharge.  In addition, the 
examiner did not address whether the Veteran's current 
hearing loss may have resulted from his history of ear trauma 
and ear infections, including perforation, which occurred in 
service.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
For the reasons noted above, the Board finds that the VA 
examination is inadequate in that the examiner did not 
discuss the audiometric testing results in service, did not 
explain what was meant by the Veteran's not having a 
"rateable" hearing loss at discharge from service, and did 
not address whether the Veteran's documented history of ear 
related injury and illnesses in service may have caused his 
current bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed by 
an audiologist or other examiner who the 
RO/AMC deems appropriate to render an 
opinion regarding the etiology of the 
Veteran's current bilateral hearing loss.  
The examiner is requested to review all 
pertinent records associated with the 
claims file including the service 
treatment records which include 
audiometric testing results and which 
document an ear trauma and ear 
infections.  The examiner should note 
that the Veteran served as a jet engine 
mechanic and was subject to periodic 
audiometric testing in service for the 
purpose of hearing conservation.  Then, 
the examiner should address the following 
matters:

(a)  In comparing the results of 
audiometric testing in February 1960 with 
those at separation from service in 
November 1967 (assuming ASA standards in 
1960 and whether one assumes ASA or ISO-
ANSI standards in 1967), it appears, with 
the exception of the results for the 
right ear at 2000, 3000, and 4000 Hz, 
that there may have been a decrease in 
hearing acuity or perhaps a degree of 
hearing loss at separation from service 
in November 1967 when compared to the 
results shown in February 1960.  Please 
state whether increase in the numeric 
designations for the puretone thresholds 
likely represents a degree of hearing 
loss having been sustained between 
February 1960 and November 1967 or 
whether the differences in the 
audiometric testing results may be 
attributed to some other factor or 
factors other than a hearing loss.  In 
short, please state whether the 
audiometric testing in this case shows 
that the Veteran suffered a hearing loss 
in service, regardless of its etiology.

(b)  Please render an opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's current 
bilateral hearing loss in this case is 
the result of acoustic trauma/noise 
exposure or a result of an ear trauma/ear 
infection in service as opposed to its 
being more likely the result of some 
other cause or factor.  The examiner 
should, to the best of his/her ability, 
list all potential causes or factors for 
the Veteran's hearing loss in this case 
and state whether noise exposure in 
service or the noted ear trauma/ear 
infections are "at least as likely as" 
any other factor to have caused the 
Veteran's hearing loss as opposed to 
whether some other factor is more likely 
to have caused it.  In rendering this 
opinion, the examiner should note that 
the Veteran served as a jet engine 
mechanic who was subject to periodic 
testing for hearing conservation during 
service.  

In addition, please note that the 
September 2005 examiner stated that 
Veteran's current hearing loss was not 
likely due to noise exposure because 
there was not a "rateable" hearing loss 
at discharge.  It is not clear what the 
examiner meant by a "rateable" hearing 
loss; please clarify, if possible, what 
was meant by a "rateable" hearing loss, 
and please note (although this is an 
adjudication matter rather than a medical 
matter) that for the purposes of service 
connection for hearing loss, it is not 
necessary that the condition be of such 
severity at the time of discharge that it 
would warrant a compensable rating under 
the VA Schedule for Rating Disabilities 
or that it meet the requirements of 
38 C.F.R. § 3.385, the latter which are 
meant to define the degree of hearing 
loss that must exist currently in order 
to warrant service connection, rather 
than the degree of hearing loss that must 
have existed at the time of discharge 
from service.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

2.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


